 

STRATEGIC ALLIANCE AGREEMENT

 

This Strategic Alliance Agreement (this “Agreement”) is made and entered into as
of May 17, 2016, (the “Effective Date”) by and between Giggles N’ Hugs, Inc., a
Nevada corporation (the “Company”), and Kiddo, Inc., a Florida corporation,
Inc., (“Consultant”).

 

WHEREAS, Consultant is retained by the Company as an Independent Contractor to
introduce investors, celebrity spokespersons, press and media relationships,
raise public awareness of the company and its public securities, and for other
services related to Consultant’s expertise; and

 

WHEREAS, the Company and Consultant have agreed upon, and wish to memorialize
their agreement concerning the status and responsibilities of the parties.

 

NOW, THEREFORE, the parties agree as follows:

 

1.Services

 

(a)General. Consultant shall use all best efforts to provide services including
the following:

 

● Capital         ○ Introduction to key investors.         ○ Introduction to
strategic partners         ○ Introduction to celebrity endorsement and
involvement, including but not limited to celebrity investors.       ● Branding
        ○ Concept generation for overall brand strategy and market launch.      
  ○ Facilitate and help structure strategic relationships partnerships with key
influencers and celebrities and their children in various major markets,
including NY and Los Angeles.       ● Marketing         ○ Public relations and
marketing services, including grass-roots campaign, social media, local and
national TV interviews and shows, local and national newspaper and magazine
exposure and interviews, investor relations and shareholder awareness.         ○
Expansion of brand awareness through creating and managing social media
alliances with mommy bloggers and studios to start using location/possible
tie-ins to national and local events, including Super Saturday LA, Super
Saturday Hamptons, etc.         ○ Solicit Advertising and partnership
opportunities with consultants current and future corporate clients         ○
Introduction of company to NY market with pop-up or take over existing play
space and brand Company to the NY market.         ○ Reach out to mall partners
in partnership with the Company. Utilizing the Company’s existing mall
relationships and current offers.       ● Licensing and Merchandising         ○
Review all of Company’s intellectual property for use in future plans, not
including legal work         ○ Facilitate and help structure strategic
partnerships         ○ with distribution partners, publishing partners,
advertising partners, retail partners, licensing partners, etc.         ○
Facilitate and help structure strategic relationship with merchandising and
manufacturing partners, such as Hasbro or Mattel, etc.         ○ Facilitate and
help structure strategic relationship with merchandise partners for children’s
clothing line, frozen food line, toys and games, etc.         ○ Create and begin
2017 roll out plan including product placement and further expansion of retail
locations.

 

 1 

 

 

 

● Entertainment         ○ Consultant will facilitate and structure strategic
relationships with publishing companies for Children’s books, live news shows,
TV show, entertainment shows, movies, and branding, etc.         ○ Launch
overall concept implementation from Characters development for in-house
programming, live shows, TV show, books, product including apparel and toys,
gadgets.       ● Food and Beverage         ○ Consultant will facilitate and
structure strategic relationships with frozen and fresh food manufacturing and
delivering companies, such as the idea of the “brought to home” meals with
companies such as Blue Apron for kids meals.         ○ Use best efforts to
create brand partnerships and other strategic relationships described above.
“Best efforts” means that degree of effort which would be reasonable for a
person under similar circumstances.

 

  b) Projected timeline. Consultant will make all best efforts to conduct the
following services in the time stated:

 

  Day 1: Concept generation for overall brand strategy ideation. Create plan for
concept launch. Review all Giggles IP for use in future plans.           Begin
grass-roots campaign and social media buzz regarding the brand, and its
existence as a public company to increase SH awareness. “Getting the story out”
        May: Launch overall concept implementation from Characters development
for in-house programming, live shows, TV show, books, product including apparel
and toys, gadgets. “getting ready”         June: Introduction of POSSIBLE key
financial partners and brand like partners to align with brand. Aside from
raising awareness for the brand, which should already show appreciable increase
in stock price, we will procure individual investors who desire to be part of
Giggle and Hugs in partnership alignments.         July: Reach out to mall
partners in partnership with Giggles & Hugs. At this time, the brand has
generated more a buzz and we should be able to make the best deals possible for
expansion. The stock price should have shown an increase and there should be
more funds available for growth. This expansion effort will pave the way for the
next level of investor. Planning on growth to new locations within 6-9 months
from this point.           Start creating alliances with mommy bloggers and
studios to start using location/possible tie in to Super Saturday LA, among
other local events that will help broaden the brand awareness.          
Possible tie in to Super Saturday Hamptons, and other events that make sense for
the brand. Same as above for purposes of bringing the brand to influencers and
others in the industry.         October: Introduce Giggles & Hugs to NY market
with pop-up or take over existing play space and brand Giggles & Hugs to the NY
market. Bring in NY influencers and celebs with their kids. Expand the buzz for
the brand.

 

 2 

 

 

 

  November: Merchandise partner such as Hasbro or Mattel

 

Products in process while trying to partner for a retailer/distributor on both
levels

 

Children’s books - after we have built out Giggles and Hugs characters and
figure out what that looks like from live show, TV show, book, branding etc.

 

Possible TV show opportunity (not priority)

 

To accomplish this phase, we will utilize our licensing partner, Brand Centric,
and will introduce you to our partners on licensing to work together on all
licensing fronts.

 

Frozen foods. We will need to revisit your deal that was on the table at that
time. It will be appropriate to enter into that deal as part of the general
over-all scheme to grow the brand.

 

Also, the idea of the “brought to home” meals such as Blue Apron for kids meals.
We believe that this area has potential. We should visor that deal now, and
prepare for the roll out of the product in accordance with this area of the
proposed timeline.

 

Merchandise partner for children’s clothing line

 

  December: Create and begin 2017 roll out plan including product placement and
further expansion of G&H locations.         January: Implementation of roll out
plan.

 

  2. Consideration. In consideration for all duties and obligations contained
herein, on or before the Effective date above, Company shall issue to Consultant
a warrant to purchase 4,400,000 shares of the Company’s common stock, which is
equal to 10% of the issued and outstanding shares of common stock of the Company
at the time of the grant.

 

  (a)  The exercise price for the warrants shall be $0.075 per share, and shall
not increase for any reason.         (b) Upon achievement of certain milestones,
the Warrants shall immediately vest upon any of the following events which may
occur at any time (“Milestones”):

 

  1) 10% upon the execution of this Agreement; and attached PR contract.        
2) 20% upon the Company’s receipt of a net equity investment of $1 million into
the Company from any source (“Included Investors”), except those with a prior
relationship with Company or its agents;         3) 20% upon the Company’s
receipt of an additional net equity investment of $1 million (an aggregate of $2
million) from Included Investors;         4) 20% upon the closing price for the
Company’s common stock closes above $80 (eighty cents) per share for 10 out of
any 20 consecutive trading days;         5) 15% upon the announcement and
consummation of a strategic relationship with at least two “A-List Celebrity”
upon terms and conditions mutually agreed upon with the Company and Consultant.
        6) 15% upon the launch and initial distribution of a Giggles N’ Hugs
branded product line, which may be clothing, furniture, frozen food, toys or
similar merchandising (a “Product Line).

 

 3 

 

 

  (c) It is agreed that one event shall not trigger more than one of the above
vesting provisions (e.g. a strategic relationship Honest Company and Jessica
Alba shall not vest 30% of the Warrants under items 5 and 6, above). Further, no
vesting of Milestones 2-4, will be triggered as a result of an acquisition of
the Company, or a public or registered offering of its securities, unless such
result is from the direct performance of Consultant.         (d)  Company will
only sell, transfer or issue stock at prices that are in the best interest of
the company and its shareholders.

 

  3. Termination. Either party may terminate this agreement after 3 years
following the effective date.

 

  (a)  In addition, this Agreement will terminate upon the following:

 

  (1)  Completion of work or period of work provided in this agreement.        
(2) Termination by Company or Consultant for any material breach, which is not
cured within 30 days after written notice of any such material breach from the
non-breaching party, pursuant to the terms of the Agreement.         (3) By the
Company, at its option, if at least two Milestones (excluding Milestones 1) are
not achieved within 12 months from the Effective Date.

 

  4. Relationship of Parties. Consultant is an independent contractor and is not
an agent or employee of, and has no authority to bind, the Company by contract
or otherwise. Consultant will report as self-employment income all compensation
received by Consultant pursuant to this Agreement. Consultant will indemnify the
Company and hold it harmless from and against all claims, damages, losses, costs
and expenses, including reasonable fees and expenses of attorneys and other
professionals, relating to any obligation imposed by law on the Company to pay
any withholding taxes, social security, unemployment or disability insurance, or
similar items in connection with compensation received by Consultant pursuant to
this Agreement. Consultant will not be entitled to receive any vacation or
illness payments or to participate in any plans, arrangements, or distributions
by the Company pertaining to any bonus, profit sharing, insurance or similar
benefits for the Company’s employees.         5. Confidential Information.
Consultant acknowledges that, in connection with providing the Services,
Consultant will acquire confidential and proprietary information of the Company,
including without limitation information relating to the Company’s business,
products, technology and customers, and that all such information is and will be
confidential and proprietary information of Company (collectively “Confidential
Information”). Confidential Information will not include, however, any
information that is or becomes part of the public domain through no fault of
Consultant or that Company regularly gives to third parties without restriction
on use or disclosure. Consultant will not disclose or permit disclosure of any
Confidential Information of the Company to third parties other than as required
to perform the Services. Consultant agrees to take all reasonable measures to
protect the secrecy of and avoid disclosure or use of Confidential Information
of the Company in order to prevent it from falling into the public domain or the
possession of persons other than those persons authorized under this Agreement
to have any such information. Consultant further agrees to notify the Company in
writing of any actual or suspected misuse, misappropriation or unauthorized
disclosure of the Company’s Confidential Information, which may come to
Consultant’s attention.

 

 4 

 

 

  6. Non-Solicitation. Consultant will not, during the Term, and for a period of
one (1) year thereafter, directly or indirectly: (i) solicit, recruit or promote
the solicitation or recruitment of any employee or consultant of the Company for
the purpose of encouraging that employee or consultant to leave the Company’s
employ or sever an agreement for services; or (ii) solicit, participate in or
promote the solicitation of any of the Company’s clients, customers, or
prospective customers with whom Consultant had a Material Contact (hereinafter
defined) and/or regarding whom Consultant received Confidential Information, for
the purpose of providing products or services (“Competitive Products/Services”).
“Material Contact” means interaction between Consultant and the customer, client
or prospective customer within one year prior to Consultant’s separation of
services from the Company that takes place to manage, service or further the
business relationship. This limitation is not intended to limit the Company’s
right to prevent misappropriation of its Confidential Information beyond the
non-solicitation period. Consultant and Company agree that if any court of
competent jurisdiction shall for any reason conclude that any portion of this
non-solicitation covenant shall be too restrictive, the court shall determine
and apply lesser restrictions, it being the intent of the parties that some such
restrictions shall be applicable for the protection of Company and its
shareholders.         7. Property of Company.

 

(i) Definition of Innovations. Consultant agrees to disclose in writing to the
Company all inventions, products, designs, drawings, notes, documents,
information, documentation, improvements, works of authorship, processes,
techniques, know-how, algorithms, technical and business plans, specifications,
hardware, circuits, computer languages, computer programs, databases, user
interfaces, encoding techniques, and other materials or innovations of any kind
that Consultant may make, conceive, develop or reduce to practice, alone or
jointly with others, in connection with performing Services or that result from
or that are related to such Services, whether or not they are eligible for
patent, copyright, mask work, trade secret, trademark or other legal protection
(collectively, “Innovations”).

 

(ii) Ownership of Innovations. Consultant and the Company agree that, to the
fullest extent legally possible, all Innovations will be works made for hire
owned exclusively by the Company. Consultant agrees that, regardless of whether
the Innovations are legally works made for hire, all Innovations will be the
sole and exclusive property of the Company. Consultant hereby irrevocably
transfers and assigns to the Company, and agrees to irrevocably transfer and
assign to the Company, all right, title and interest in and to the Innovations,
including all worldwide patent rights (including patent applications and
disclosures), copyright rights, mask work rights, trade secret rights, know-how,
and any and all other intellectual property or proprietary rights (collectively,
“Intellectual Property Rights”) therein. At the Company’s request and expense,
during and after the term of this Agreement, Consultant will assist and
cooperate with the Company in all respects and will execute documents, and,
subject to the reasonable availability of Consultant, give testimony and take
such further acts reasonably requested by the Company to enable the Company to
acquire, transfer, maintain, perfect and enforce its Intellectual Property
Rights and other legal protections for the Innovations. Consultant hereby
appoints the officers of the Company, as Consultant’s attorney-in-fact to
execute documents on behalf of Consultant for this limited purpose. Consultant’s
obligation to assist the Company shall continue beyond the termination of
Consultant’s relationship with the Company, but the Company shall compensate
Consultant at a reasonable rate after the termination of such relationship for
time actually spent at the Company’s request providing such assistance.

 

 5 

 

 

  8. Moral Rights. Consultant also hereby irrevocably transfers and assigns to
the Company, and agrees to irrevocably transfer and assign to the Company, and
waives and agrees never to assert, any and all Moral Rights (as defined below)
that Consultant may have in or with respect to any Innovation, during and after
the term of this Agreement. “Moral Rights” mean any rights to claim authorship
of any Innovation, to object to or prevent the modification or destruction of
any Innovation, to withdraw from circulation or control the publication or
distribution of any Innovation, and any similar right, existing under judicial
or statutory law of any country in the world, or under any treaty, regardless of
whether or not such right is called or generally referred to as a “moral right”.
        9. No Rights Granted. Nothing in this Agreement will be construed as
granting any rights under any patent, copyright or other intellectual property
right of the Company, nor will this Agreement grant Consultant any rights in or
to the Company’s Confidential Information, except the limited right to use the
Confidential Information as required in connection with performing the Services.
        10. No Conflict. Consultant represents to the Company that Consultant
can provide the Services to the Company without conflict with his obligations to
any other party and covenants to the Company that, in performing the Services,
he will not violate any obligations to any third party, including obligations
concerning providing services to others and confidentiality of proprietary
information.         11. General.

 

(a) Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of California excluding that body of law
pertaining to conflict of laws, except with respect to issues governed by the
copyright laws of the United States. Any legal action or proceeding arising
under this Agreement will be brought exclusively in the federal or state courts
located in Los Angeles County, California, and the parties hereby irrevocably
consent to the personal jurisdiction and venue therein.

 

(b) Disagreements; Attorneys’ Fees. The parties agree to attempt to resolve any
disputes, controversies or claims (“Dispute”) arising out of or relating to this
Agreement in a meeting between a representative of each party who has
decision-making authority with respect to a Dispute. Should the meeting either
not take place or not result in a resolution of the Dispute within thirty (30)
days following notice of the Dispute to the other party, then either party may
bring suit or action in accordance with this Agreement. Each party hereto agrees
that in the event that the other party is required to engage an attorney to
enforce any of the terms or obligations contained in this Agreement, the
non-prevailing party shall pay all reasonable costs and expenses of that
attorney or firm, whether or not a complaint or suit is filed with any court of
competent jurisdiction.

 

 6 

 

 

(c) Assignment. The services provided for in this Agreement, are of a personal
nature and Consultant may not assign or transfer any of Consultant’s rights or
delegate any of Consultant’s obligations under this Agreement, in whole or in
part, without the Company’s express prior written consent. Any attempted
assignment, transfer or delegation, without such consent, will be void. Subject
to the foregoing, this Agreement will be binding upon and will inure to the
benefit of the parties permitted successors and assigns.

 

(d) Complete Understanding; Modification. This Agreement constitutes the
complete and exclusive understanding and agreement of the parties and supersedes
all prior understandings and agreements, whether written or oral, with respect
to the subject matter hereof. Any waiver, modification or amendment of any
provision of this Agreement will be effective only if in writing and signed by
the parties hereto.

 

(e) Severability. If one or more provisions of this Agreement are held to be
illegal or unenforceable, such illegal or unenforceable portion shall be limited
or excluded from this Agreement to the minimum extent required under such
jurisdiction so that this Agreement shall otherwise remain in full force and
effect and enforceable.

 

(f) Notices. All notices must be in writing and delivered to the other party’s
principal business address, by personal delivery, overnight courier service,
email or by facsimile. Notices will be deemed given as of the date of receipt,
which date shall be evidenced by the signature of an authorized representative
of the receiving party or by written evidence of a successful transmission of an
email or facsimile.

 

(g) No Agency. Nothing in this Agreement shall be deemed or construed by the
parties or any other entity to create an agency, partnership or joint venture
between the parties.

 

(h) Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, and all of which together shall constitute one and
the same instrument.

 

(i) Survival. Sections 5, 6 and 11 shall survive termination of this Agreement.

 

(j) Remedies and Enforcement. The parties acknowledge and agree that their
remedy (ies) at law for a breach or threatened breach of any of the provisions
of this Agreement would be inadequate, and the breach shall be per se deemed as
causing irreparable harm to the non-breaching party. In recognition of this fact
in the event of a breach or threatened breach of any of the provisions of this
Agreement, the Parties agree that, in addition to any remedy at law available,
including, but not limited to monetary damages, the Parties, without posting any
bond, shall be entitled to obtain equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction or
any other equitable remedy which may then be available to the non-breaching
Party.

 

(k) Construction. This Agreement shall be construed within the fair meaning of
each of its terms and not against the party drafting the document.

 

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

 7 

 

 

IN WITNESS WHEREOF, the parties have entered into this Agreement as of the
Effective Date.

 

GIGGLES N’ HUGS, INC.   KIDDO, INC.           By: /s/ Joey Parsi   By: /s/
Michelle Steinberg Name: Joey Parsi   Name: Michelle Steinberg Its: Chief
Executive Officer   Its: Vice-President

 

 8 

 

 